 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDby an agreement requiring membership in a labor organization as authorizedin Section 8(a)(3) of the Act.WE WILL resume our rough carpentry operations and offer the employeesnamed below immediate and full reinstatement to their former or substan-tially equivalent positions as carpenters without prejudice to their seniorityor other rightsand privileges previously enjoyed and make them whole forany loss of pay suffered as a result of our discrimination against them.Thomas GiarmelloJack PateAnthony DeRitaErnest RossiCharles LovegreenMario SantucciRaymond LordRobert SormantiAlbert LongoAnthony SepeRalph MialeCliffordTauvainAll our employees are free to become,remain,or refrain from becoming orremaining,members of any labor organization,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a) (3) of the Act.KELLY & PICERNE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Northern Nevada Chapter,National ElectricalContractors Asso-ciation and Represented EmployersandInternationalBrother-hood of ElectricalWorkers, Local 401, AFL-CIO,Petitioner.Case No. fO-RC-4312.May 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Daid W. Leahy, hearing offi-cer. - The hearing officer's rulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-member-panel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a Board certification in a multiemployer unitrepresented by the Northern Nevada Chapter of the National Electri-cal Contractors Association, herein called NECA. Included withinthe, unit petitioned for are employees currently represented in the131 NLRB No. 74. NORTHERN NEVADA CHAPTER, ETC.551union of some 31 individual firms.Alternatively, it seeks the mostinclusive multiemployer unit the Board finds appropriate.The Elec-trical Contractors Council of the Homebuilders Association, here calledHBA, intervened, contending that 14 of the 31 employers whose em-ployees are covered by the Petitioner are its members, are not NECAmembers, and have not delegated, or sought to delegate bargainingauthority to NECA. It further argues that the unit should be limitedto employees of members of NECA.We find, in agreement with all parties, that the members of NECAare included in the requested unit, for as members they have delegatedto that association the power to represent and bind them in collectivebargaining with the Petitioner.' There, remains, however, the issue ofdetermining what other companies, if any, whose employees Petitionerseeks, are a part of the multiemployer unit based upon their participat-ing either directly or through NECA in multiemployer bargaining orby their expressed agreement delegating to NECA the power to repre-sent them for purposes of collective bargaining.2The Petitioner and NECA have engaged in collective bargainingsince 1953, and executed several contracts, the last in April 1960.Theagreements prior to that of 1960 were signed not only by the negotiat-ing parties but by the individual companies whose employees Peti-tioner represented.The record does not disclose whether such sign-ing by nonmember companies resulted from their delegation to NECAthe right to represent them or whether it merely constituted a discre-tionary adoption of a pattern contract.As for the 1960 agreement, itwas signed only by the Petitioner and NECA.However, with respectto those companies who were nonmembers at the time the petition wasfiled, the record discloses that in May 1958, Moltzen Electric and inearly 1959, Acme Electric, Inc., Electric Service of, Carson, ServiceElectric, and Star Electric signed an "Agreement and Authorization"in which they designated NECA their bargaining representative, suchagreement to be effective from date of signing until revoked accordingto its terms.None of the companies has revoked the authorization.Also, following the execution of the 1960 agreement one company,Acme Electric Co., in addition to NECA members and certain of thecompanies signing the "Agreement and Authorization," signed a let-ter of "Assent A" in which it not only agreed to abide by the termsof the contract but also designated NECA as its bargaining repre-sentative.As the Petitioner seeks to represent the employees of theabove-named firms as part of the multiemployer unit and as these'The companies so included are- Acme-Collins Co., Inc., Breaker Electric ; BrockwayElectric ; Bud'sElectric;Calvert Electric;Day & Night Electric;Enterprise Electric ;Madison Electric ; Poletti Electric;Schafer Electric ;Wilt Electric.2 Shreveport-Bossier Cleaners&Laundries, Inc.,124 NLRB 534,537;Local49of theSheet Metal Workers Association at at.(New Mexico Sheet Metal Contractors Association,Inc.),122 NLRB 1192, 1194. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirms have through the foregoing agreements, clearly delegated toNECA binding authority to represent them,8 we find that such com-panies are included in the multiemployer group.4The Petitioner also seeks to include in the multiemployer unit em-ployees of some 15 firms on the ground that after negotiation of the1960 contract the firms signed a letter of "Assent B" in which theyagreed to be bound by the terms of that contract. The letter did not,however, contain a clear, express grant of authority to NECA to rep-resent the signers in collective bargaining.Accordingly, as the adop-tion of a contract does not constitute an unequivocal intent to be partof a multiemployer unit,5 we find that companies signing letter of"Assent B" only are not included in the requested Unit .6In view of the foregoing and in substantial accord with the partiesagreement on the composition of the unit, we find that the followingemployees of the individual employers who are members of NECA 7or who have delegated authority to NECA to represent them for pur-poses of collective bargaining 8 constitute a unit appropriate forpurpose of collective bargaining within Section 9(b) of the Act: allwiremen, linemen, cable splicers, communications men, electronic men,instrumentation men, wire equipment men, working foremen,9 appren-6 Subsequent to signing the "Agreement and Authorization"Moltzen Electric joinedHBA, but inso doing did not thereby confer on that organization the right to represent itfor purposes of collective bargaining.Also Star Electric was formerly a member of NECAbut resigned on April 3, 1960.However,it participated in bargainingfor the1960 agree-ment,the head of the Company being chairmanof the NECAnegotiating group.Follow-ing execution of the 1960 agreement,bothMoltzen and Star gave proxies to HBA, whichit did not exercise,to sign the 1960 agreement on their behalf. Insofar as Star's resigna-tion fromNECAand both companies conferringauthority on HBAto sign the 1960 agree-ment indicate an attempt to withdraw fromthe NECA multiemployerbargaining groupsuch actions were not timely taken,having occurredafterthe commencement of negotia-tions on, or after the signingof, thatagreement.Moreover,theiradoption of the 1960agreement shows that neither company intended to embark on a course of independentbargaining.Under these circumstances,we find that neither company has timely oreffectively withdrawn the authority they conferred uponNECAto represent them as partof that association'smultfemployer group.SeeRetasi Associates,Ino.,120 NLRB 388,394, 395.1 The record shows that Acme Electric Co. signed letter of "Assent All and that AcmeElectric,Inc., signedboth thatletter andthe "Agreementand Authorization."However,the evidence indicatesthatAcme Electric Co. changed its name to Acme Electric Inc.If but one company isinvolved,it is, as we haveheld above,included in the unit. Ifthere are,however,two companies,both are, wefind included on the basis of havingsigned oneor both of the abovedocuments.6Molanelli et al. d/b/a Panaderia la Reguladora and Panaderia la Francesca etal.,118 NLRB 1010,1014;Highway Transport Association of UpstateNew York,Inc., et al.,116 NLRB 1718, 1720-1721.6 Five employers-Baker Electric,Bongverg& Wehrheim, Farr Electric,LakeshoreElectric,and Nevada Electric-have authorizedNECA tobargain for them.However,the Petitionerdoes not contendthat theyare partof themultfemployer unit and thereisno evidencethat they have either directly or through NECA actuallyparticipated inmultfemployer bargaining.Accordingly,we shall not include them.T See footnote 1supra.6In accordwith our findings above,the Employersthusincluded in themultfemployerunit are: Moltzen Electric,StarElectric,Electric Service of Carson, and Service Electric.Also included are Acme Electric,Inc, and/or Acme Electric Co. See footnote 4.6In agreementwtih the parties,we findthatthe working foremen are not supervisorsand are properly included in the unitsince they have no authorityto hire or discharge ormake effective recommendations nor do they give other than routine direction to otheremployees. NEWARK ELECTRONICS CO., INC.553tices and grounds men, performing electrical work including installa-tion, erection, maintenance, repair or the moving, lifting or placingof electricalmaterials or equipment excluding all office clericals,guards, and supervisors10 asdefined in the Act.[Text of Direction of Election omitted from publication.]10 The parties,though conceding that general foremenhavethe power to hire and dis-charge, and are supervisors,urgethat they be permitted to vote as their positionchangesfrom day to day.Whenevera job requires 10 or more employees,a general foreman isplaced in charge.However,it appears from the record that noparticularpersons areregularly employed as general foremen.Ratherthere is a rapid and frequent change inthe journeymen employees selected to serve in such capacity.Consequently, we find thatthe exercise of supervisoryauthorityby anemployeeacting asa generalforeman isirregular and sporadic and does not warrant finding that such employees are Ineligible tovote in the election.Newark Electronics Co., Inc.andRetail Clerks Union,Local 770,AFL-CIO,affiliated with Retail Clerks International Asso-ciation and New Furniture and Appliance Drivers, Warehouse-men & Helpers,Local 196,affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Independent,Petitioners.'CasesNos.21-RC-6753 and P21-RC-6775.May 15, 1961DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Jerrold H.Shapiro, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the distribution and sale of elec-tronic parts and components. Its operation is primarily wholesalealthough it also makes some retail sales.The Petitioner in Case No.21-RC-6753, herein called the Retail Clerks, seeks a unit of all em-1 The namesof both Petitionersappear as amendedat thehearing.131 NLRB No. 82.